HaeRis, J.,
delivered the following dissenting opinion:
*679I do not concur in tbe opinion of tbe majority of tbe court in tbis case. Tbe point to be decided is, whether if, at tbe time of tbe death of tbe decedent, bis personal assets were “ sufficient ” to pay all bis debts and liabilities, funeral expenses and expen-' ses of administration, tbe title to tbe real estate vested in the heir, by our statute of descents and distributions, can be divested or defeated by tbe subsequent waste, misapplication, or destruction of such personal assets.
There is no principle of public policy more obvious than that which inculcates tbe propriety of providing an owner for property under every possible state of things. Hence, upon the death of an individual, tbe disposition of bis estate is carefully provided for by tbe municipal laws of all enlightened nations. The indulgence of disposing of it by will has long since been extended to tbe owner everywhere; and if be fails to avail himself of that indulgence, or, in other words, dies intestate, bis estate is disposed of by tbe law among those whose claims upon it are deemed strongest; and in conformity with certain fixed rules, varying according to tbe character of tbe subject. Thus, if a man dies intestate, bis real estate descends to bis heir-at-law, who is defined to be a person upon whom the law casts tbis estate immediately upon tbe death of the ancestor; and this method of acquiring title to real estate, by tbe single act and operation of tbe law, constitutes what is denominated by tbe laws of England as title by descent (1 Tuck. Lect., 2d part, 397 and 186); whereas bis personal estate is, by the law, peculiarly constituted as a fund for tbe payment of bis debts, after satisfying which, it is distributable among bis next of kin, according to their natural claims upon bis bounty. Tbe character of this estate, together with tbe variety of individuals who may be interested in it, as creditors, legatees, or distributees, seems to demand that it also should be vested by law in some common agent, who shall preserve it from waste, and dispose of it to those entitled to receive it according to tbe provisions of that law, which has undertaken to provide for tbe discharge* of tbe duties omitted by the intestate. Tbe creation of this agent tbe law wisely leaves to tbe discretion of tbe ancestor, if *680be chooses to exercise it; be may make bis own will, instead of leaving it to tbe law to. make one for bim, and be may appoint bis own agent or executor, instead of confiding tbis duty to tbe Probate Court under tbe authority of the law. If tbe ancestor by will appoint bis own agent or executor, be thereby becomes invested with tbe title to the property in a fiduciary character. Put if, either designedly or otherwise, tbe ancestor die without executing bis power of testamentary disposition, the law, as in tbe case of real estate* assumes upon itself tbe duty of appointment, and vests this title and authority over tbe personal estate in a common agent for the parties in interest, who is called an acbninistrator. 1 Tuck. Leet., 2d part, pages 397, 398.
At common law, executors and administrators were liable to tbe parties in interest — creditors, legatees, or distributees — to tbe extent of tbe assets, or personal estate, vested in them by law; and tbe heir of the ancestor was liable to creditors, on those bonds, covenants, or other specialties by which tbe deceased bad bownd himself (mcl his heirs, to tbe extent of tbe real assets, or estate descended to bim. Tbe heir was not responsible to creditors generally, nor was bis title by descent affected by any debt of his ancestor, unless in cases where by act of tbe ancestor himself, or by tbe act or operation of law, a lien bad been created or attached to bis real estate, in bis lifetime; as in cases of judgments, recognizances, mortgages, etc. And even in these cases, tbe personal estate in tbe bands of executors or administrators is tbe primary and natural fund, which must be resorted to in tbe first instance, for tbe payment of debts of every description, contracted by tbe testator or intestate. 2 'Williams on Exrs., page 1526, note 2, and numerous authorities cited; and page 1531, and note (1).
In cases of judgments against tbe ancestor, or recognizances acknowledged by bim, tbe heir was not liable in an action of ■debt, but cha/rgeable as tenant of the lands, upon scwe facias, ¡and not as hei/r. But in cases where tbe ancestor bound him•self and “ his hei/rsf nommatim, tbe heir was bable personalty in an action of debt, to tbe extent of tbe assets real, descended, and vested in bim by operation of law.
*681This claim or charge against the heir was not, however, in the nature of a lien on the land, and therefore did not affect it in the hands of a vendee, to whom the heir may have sold it, with or without notice. It was a charge upon the heir, only in respect of the land; though the land might be reached by execution on a judgment against the heir, if he had not sold it. 1 Tuck. Lect., Part 2, 431; 2 Tuck. Lect., page 111; Co. Litt. 102; 2 Bacon, title Execution, I; 3 Bacon, title Heir and Ancestor, F.
Thus stood the common law, when the act of 'William and Mary, 3 and 4, chapter 14, gave a right of action against the devisee of the debtor, concurrently with the heir, to specialty creditors, whose demands were recoverable by action of debt. 2 Jarman on Wills, page 509.
The subsequent act of 47 George III. let in the claims of simple contract creditors upon the real state of the decedent, if, at the time of his death, he was subject to the bankrupt laws.
The statute of 11 George IY. and 1 William IY., chapter 47, extended only to specialty debts of the decedent, and to simple contract debts of such decedents as, at the time of their death, were subject to the bankrupt laws.
The act of 3 and 4 William IY., chapter 104, passed on the 29th August, 1833, for the first time in England, subjected the real estate of the ancestor to the payment of simple contract debts generally, as assets to be administered in a court of equity, preferring, however, specialty creditors.
None of these acts, however, have any force or validity here. The act of William IY. was only passed in Í833, more than ten years after the policy of this State had been fixed by the legislation now under consideration, and the previous acts have no bearing upon the questions to be decided here, if they had ever been in force in this State.
In the case of Boarman v. Catlett, 13 S. & M., page 152, this court held, in accordance with previous decisions/ ‘ that no English statute has any intrinsic validity here.” When the Mississippi territory was organized, the ordinance secured the inhabitants in the enjoyment of judicial proceedings, according *682to the course of the common law. This, together with the provisions in the constitution of 1817, schedule section 5, has been considered to exclude all English statutes, and to adopt only the common law, and the statutes of our own government, for the determination of the rights of the citizen — Citing Morgan v. Reading, 3 S. & M. 399. See also Sessions v. Reynolds, 7 S. & M., page 132.
In any view, therefore, these statutes can have no force or application in tins discussion.
There is another provision of the common law worthy of notice (before we come to notice the legislation of this State), and that is a distinction growing out of the sufficiency, or deficiency, of personal estate.
In the case of a sufficiency of personal estate, at the death of the decedent, which has been wasted by the executor, a legatee of the personal estate is not bound to refund to another legatee, because he has received no more than was due to him, and the other legatees must look to the executor. But he is bound to refund to creditors, because the personal estate, being the primary and natural fund for the payment of debts, is made assets, and stands chargeable, as a trust fund, for that purpose, and may be followed into the hands of legatees, or distributees, by -creditors in equity.
In' the case of an insufficiency of personal estate to pay debts or legacies, - the legatee who has received his legacy out of the personal estate, is bound to refund to creditors the whole legacy, if necessary, to pay debts; and also bound, after debts are paid, to refund to the other legatees, all over his just proportion, under the deficiency existing at the death of the ancestor.
Where, however, the personal estate was sufficient at the death of the ancestor, to pay his debts, and was subsequently wasted by the executor or trustee; or even where the real estate was charged with the payment of debts in the hands of the executor or trustee, and the executor or trustee wasted the fund provided for the payment of debts, the creditor could not subject the land, in the hands of the heir or devisee, to the *683payments of debts, but was compelled to resort to tbe defaulting executor or trustee.
This doctrine is admitted by the opinion of the majority of the court, so far as it relates to legatees ; but it is insisted that creditors, in case of a sufficiency of personal property or assets for the payment of debts, which have been wasted by the administrator, are not driven, like legatees, to their remedy against their defaulting agent and trustee, but may resort to the real estate of the heir; and for this the cases of Handwick v. Mynd, 1 Aust. 112, 1 Vernon, 162 ; Lupton v. Lupton, 2 Johns. Ch. R. 614, W627; 2 illiams on Exrs. 1308, 1309; Stewart v. Kissam, 2 Barbour’s S. C. R. 493; Donocourt v. Jacobs, 1 La. Ann. R. 214; and 1 Story’s Eq. Ju., section 92, are relied on.
I have carefully examined the cases referred to, and many others of the same character (except the case of Hardwick v. Mynd, 1 Aust. 112, which I am unable to find in the library). These arithorities only go to the extent that where there was a sufficiency of personal estate a/nd assets which have been wasted by the administrator, that the legacies paid, or the personal assets dedicated by the law as a t/rustfund for the pa/yment of debts first, may be recovered or subjected in equity by creditors in the hands of legatees, notwithstanding maladministration. They were eases involving personal estate or assets, and not real estate in the hands of the heir or devisee.
But I find no case where it has ever been held in England, or in this country, under a statute like ours — and they are many— that where, at the death of the decedent, there was a sufficiency of personal estate and assets to pay the debts, which were subsequently wasted by the administrator, that the creditors might subject, to the payment of these debts, the land of the heir or devisee. On the contrary, as far back as 1689, in an anonymous case constantly cited since, reported in 1 Salk. R., page 153, where a man limited an estate to trustees for payment of debts and legacies, the trustees raised the whole money, and the heir prayed to have the land; and this was opposed, because the trustees had not applied the money, but converted it to their *684own nse, so that the debts and legacies remained unpaid. It was resolved that the heir could have the land discharged, and the legatees should take their remedy against the trustees; for the estate was debtor for the debts and legacies, but not for the faults of the trustees, and therefore it is only liable so long as the debts, etc., should or might be paid. And where the land has borne once its burden, and the money is raised, it is discharged, and the trustees liable.
In 1718, in the case of Carter v. Barnadiston, 1 Pr. Williams’ R., page 518, where one devised lands to his executors until his debts were paid, and the executor misapplied the profits, it was held that it wordd be very strange to say, that because on^ of the executors did not apply the rents as he ought to have done towards the payment of the debts, therefore, and for that reason, he that acted wrongfully should hold over. This would be directly to let a man take advantage of his own wrong, and was the same as to say, that the longer the executors misapplied the profits, the longer they should hold the estate; nay, they should hold it purely because they did the wrong.
That, therefore, this term, or uncertain interest, should determine at such time as the executors might have paid the debts, if they had duly applied the rents, etc. And as to the profits misapplied, the or editors must pursue the trustees for such profits, etc., citing the case in Salkeld above.
In 1800, in the case of Omerod v. Hardman, 5 Yesey Jr. R., page 734 (Sumner’s ed.), Graham, Earon, referring to the case above quoted from Salkeld, says: “Mr. Hall quoted a case before the House of Lords to this effect: An estate was limited to trustees for the payment of debts and legacies. The trustees raised the money, but instead of applying it according to the trust, converted it to their own use; and it was resolved that the heir should have the land discharged, and the legatees, as it is expressed (but that, I take it, must mean the creditors as well as the legatees), should take their remedy against the trustees. I thought it a very strong position, but I find that Chief Baron Comyns, in his very accurate digest, has it; and when I compare it with other cases, as powers over land, or any particu*685lar charge, or an equitable mortgage, where the estate has once borne the burthen, it is discharged in the hands of the heir, and creditors are in no better condition than legatees in that respect: the estate having borne the burthen once for all, must not bear it again.”
In the case of Lupton v. Lupton, 2 Johns. Ch. R., page 627, Chancellor Kent says: “A legatee who uses diligence can usually secure himself, and a colegatee ought not to suffer for his negligence, or stand security for an executor. The Court of Chancery will no doubt (and cases to this point were referred to by Ld. Thurlow in 1 Bro. R. 105), oh proper application, compel an executor to bring in money acknowledged to be in his hands, or give security for a legacy payable at a future day. There is a ease in 1 8alh. 153 (which was referred to by Baron Graham, in Omerod v. Hardman, 5 Vesey, 736), cm3, also the ease of Morgan v. Morgcm, in 2 Eg. Oas. Abr. 7, both of which were cases in the Mouse of Lords, i/n which it was decided that if trustees waste a fu/nd, rcdsed out of read estate to pa/y the debts cmd legacies, or if executors waste a fund out of the personal estate, the real estate in the one case is not to be charged with a burthen which it has once borne; a/nd in the other, it is said the heir is not to suffer for the devastavit of the executor.”
The strict adherence of our statute to the principles of the common law on this subject, is worthy of observation in the construction of the article in question. The common law made the personal estate assets, and devoted it absolutely to the payment of debts ; so does our statute. The common law vested the title and possession of personal estate in the executor or administrator as a trustee or agent for the payment of debts first; so does our statute. The common law vests the title and possession of the real estate in the heir, immediately on the death of the ancestor, charged with specialty debts, in which the ancestor bound himself and his heirs, in the event of insufficiency of personal assets at "his death.' Our statute vests the title and possession of land in the heir, immediately on the death of the ancestor, charged with the payment of all debts, upon condition of the insufficiency of personal estate to pay *686debts. Having thus adopted tbe common law substantially, in reference to the rights of heirs and creditors, it is to be taken here with its judicial interpretations; and in this view the cases just quoted are of the highest authority.
After this summary of the doctrines of the common law, from which we have mainly derived our system of jurisprudence, let us examine our own legislation with a view to ascertain what changes have been made, and, to what extent the rules and principles governing the duties of executors and administrators, and the rights of the heirs and creditors at common law, have any force or application here.
Our statute of descents and distributions vests the title to real estate in the heir. Rev. Code, page 452, article 110. The 63d article, page 438, Rev. Code, prescribing the oath and bond of an adimnistrator, bind him to administer “ the goods, chattels, and credits” of the decedent, and “to pay his debts as far as his goods, chattels, and credits will extend.”
Article Y0, page 440, Rev. Code, confines the duties of the appraisers to the “ goods, chattels, and personal estate ” of the decedent.
Article 80, page 443, Rev. Code, provides as follows: “ The goods, chattels, personal estate, choses in action, and money of the deceased, or which may have accrued to his estate after his death from the sale of property, real or personal or otherwise, whether he died testate or intestate, shall be assets, and shall stand chargeable with all the just debts and funeral expenses of the deceased, and the expenses of settling the estate; and the lands, tenements, and hereditaments of the testator or intestate shall also stand cha/rgeable for the debts, over and above what the personal estate may be sufficient to pay, and maybe subjected to the payment of debts in the ma/rmer hereinafter directed, saving to the widow her right of dower.”
This article vests the personal estate of every character in the executor or administrator, for tile payment of debts, and charges the real estate, in the hands of the heir, on the contingency that the decedent has not left sufficient personal estate to pay his debts.
*687That the title of the land vested in the heir, immediately on the death of the ancestor, is not only manifest from the language of article 80, above quoted, but is rendered indisputable by subseqiient articles — 88, 89, 90, and 91. Article 80 had fixed the rights of creditors ; the statute of descents had fixed the title of the heirs, subject to the conditional charge prescribed in article 80, and articles 88,89, 90, 91, provided the remed/y to charge the real estate in the hands of the heir, in the event of insufficiency of personal estate, as directed in article 80. Article 91, after providing for a report of the sale of the real estate, under the preceding articles, and that the Probate Court should be satisfied of its regularity, proceeds as follows: “ And the court shall, moreover, order the executor or administrator to make a good and sufficient deed to the purchaser of the lands, etc., so sold, which deed shall vest in the purchaser as good and perfect an estate, in the premises therein mentioned, as the hews or devisees of such testator or intestate were seized of, or entitled to, at the time sueh order of sale was made”
The title of the heir is thus distinctly recognized by our statute as resting on the sufficiency of personal estate; and. so- this court has held from a very early time in its history. In the case of Smith et al. v. Winston et al., 2 Plow. R., page 604, it is said, “ that on the death of an individual seized of an estate, it descends to his heirs, and they have not only the right of property, but the right of possession also, immediately after his death.” This principle, always recognized, has been incorporated into our statute (citing Poindexter’s R. Code, page 41, section SO, which will be found at page 452, article 110, Rev. Code of 185T): “ The administrator by virtue of his office, acquires no right to the real estate of his intestate.” * * * “ Py a provision of our statute ” (again citing Poindexter’s Code, containing the same provisions, substantially if not literally, with articles 88, 89, 90, and 91 of our new Code, 1857), “ the lands, in case of deficiency of personal estate, are made chargeable with the debts of the deceased; but this is only a general liability to talce effect on condition: and gives the administrator no power over the land. * * * * The proceeds of the sale become *688assets in bis bands,' but tbe -law does not give bim a right to tbe possession in order to make the sale.”
In tbe case of Campbell v. Brown, 6 How. R., page 234, in a very able opinion delivered by Judge Trotter, this court says : “ Tbe lands of the ancestor descend to bis heirs, at bis death. Tbe title becomes vested in them, and can only be divested by tbe decree of tbe Probate Court, upon proceedings instituted and conducted according to tbe statutes of tbe State. Tbe administrator, as such, bad no interest in the lands, and can only take possession in tbe mode and for tbe purposes enumerated by tbe law. One case given by the statute, in which be' may sell tbe real estate, is where tbe personal estate is insufficient to discharge tbe debts of tbe deceased.”
Tbe same doctrine has been constantly held by this court ever since. See Pinson v. Williams, 23 Hiss. R., page 67; Root v. McFerrin, 37 Hiss., page 17; Treadwell v. Henderson, decided at April Term, 1866, not yet reported.
Article 80 declares that “ tbe personal estate ” “ shall be assets, and shall stand chargeable with all tbe just debts,” etc., “ and tbe land shall stand changeable for tbe debts over and above what tbe personal estate may be sufficient to pay.” Tbe personal estate is made assets and liable at all events, without contingency. The real estate is made changeable, only on condition that tbe personal estate is insufficient. This is the mandate of tbe law. It does not direct that the land shall be chargeable with debts not padd by tbe personal estate, but speaking in.tbe place of tbe decedent, as at bis death, it gives tbe land to tbe heir absolutely, if at that time there is a sufficiency of personal estate to pay the' debts, whether they are ever paid or not. ■
In tbe case of Root v. McFerrin, 37 Miss. R., page 46, decided in 1859, this court has held that “ on tbe death of tbe ancestor tbe title to bis real estate vests immediately in bis heirs, and can only be divested by their own voluntary deed or act, or by tbe judgment or decree of a court of competent jurisdiction ‘by due course of law.’ The admindstnator, as such, has no interest in, or power over, the land belonging to Ms *689intestate at his death ; nor has the Probate Oourt jurisdiction over it, for curvy purpose whatever, by the constitution, or inherently in the nature of its organization. It is only by virtue of tbe special conditional power, conferred by legislative grant, and restricted, in its exercise, to the happening of the pcurticulcur event named in the statute, tbat tbe Probate Court can assume to exert any jurisdiction over land which by law is vested in the heir; until the happening of the condition or event specified in the act, no powe ror jurisdiction is permitted by the statute to be exercised by either the court, or its officers, over la/nd. The particular jurisdictional facts and acts prescribed by law, must first happen, in each particular’ case, and be judicially ascertained of record, before the power of the Probate Court, to order the sale of land, attaches. * * * * If the judicial investigation should prove that the personal estate is insufficient for the payment of debts, and the persons interested and notified to attend show no good cause to the contrary, then for the first time has attached this special, limited jurisdiction, to order the sale of the land belonging to the heirs of the estate thus reported insolvent. * * *
“ After the fact of jurisdiction is established in the record, both over the subject-matter and the person, then all the presumptions arise in favor of these judgments, in these courts of special and limited jurisdiction, which inherently belong, and are applied, to courts of original, general jurisdiction. In the one case the court’s power and jurisdiction is self-existing, inherent, always ready to be exercised over that subject, without a precedent investigation, to ascertain facts upon which to found its action. It is hence called ‘ original,’ beginning with its constitution, and not attaching after the happening of some event or fact which calls its power into being. It is called 1 general ’ because it applies to all subjects embraced within the object of its original organization, and to all parties who can be reached by its process and bound by its power. But in the other case (a court of special limited jurisdiction), its powers are dependent, inferior, derivative — not inherent, superior, and original. Until the facts, upon which its authority depends, *690are shown to exist, it has no vitality. As soon as it performs the particular duty enjoined upon it, the power ceases. "We must be careful to separate in our minds the general powers of the Probate Court as organized under the constitution from those of the Probate Court exercising a special authority not derived from the constitution, but delegated by the legislature, over a particular subject, and under certain particular circumstances.”
The uniform doctrine of this court has been, that on the death of the ancestor the title of the land vests in the heir, which can only be divested or defeated by the happening of the contingency specified in our statute, to wit: the insufficiency of the personal estate to pay the debts.
The will of the legislative power being substituted for the will of the decedent, in the absence of any express provision to the contrary, must bo regarded as speaking or taking effect at the death of the decedent. The law existing at the death of the decedent operates an immediate disposition of the title to his estate, for the purpose of preserving the estate and making a just distribution between his creditors and heirs. As the personal estate is the primary and natural fund to satisfy the demands of creditors, we have seen that, both by the common law and by our statutes, this is set apart and vested in the administrator as their common agent, and as their share, if sufficient to satisfy thevr demands. As the real estate is of a more permanent and imperishable character, usually embracing the home of the ancestor, as well as of his family, both the common law and our statute law, in sympathy with their natural wishes and wants, have vested the title to this real estate, immediately on the death of the ancestor, in his heirs — his widow and children — under certain modifications. Under article 80 of the Code just quoted, the widow takes her share, or dower, in the real estate, absdlutel/y discha/rged of the debts of creditors, whether the personal estate is sufficient, at the death of the decedent, to pay his debts or not. The question now here is, whether this article, chcurgmg the real estate in the hands of the heir, in the event of an i/nsiifficimcy of personal estate, with *691the' payment of debts, refers to an insufficiency existing at tiie death of the decedent, when the law has taken charge of his estate and undertaken its disposition;' or whether it refers to insufficiency in all future time, occasioned by the act of God, the public enemies, or the waste, misapplication, or destruction of the property by the common agent — the administrator.
Looking to the language of the act as the best interpreter of the legislative intention, it declares first, that “ the goods,” etc., of the deceased “ shall he assets,” and shall stand chargeable with all the just debts. When ? Can it be questioned that by this language the legislature meant that at the death of the deeedent his personal estate should be assets, and stand chargeable with his debts ? If not, at what subsequent time shall it become assets and stand so chargeable ? If there could be any question on this point, the next article (81) of the Code would seem to settle it. It makes it the duty of every executor or administrator “ to proceed to pay the debts as speedily as may he, out of the assets,” etc.
If, then, this language, as to the personal estate, is to be read as referring to the death of the decedent, how can-the remaining member of the same sentence, “ and the lands, etc., shall also stand chargeable for the debts over and above what the personal estate may be sufficient to pay,” be referred to a different date or event nowhere fixed by the act? Sufficiency at the death of the ancestor, when the law took his place and undertook a just disposition of his property among those entitled to its appropriation, seems to be not only the intention of the legislature, from a faff construction of the language of the act, but most consistent with the design and object of such legislation. When, at the death of the decedent, the law, as the friend of the creditor, as well as the heir, assumes to dispose of the estate, divides and separates it, giving to the creditors their share, ample to pay their debts,, placing it in the hands of their agent and trustee, and giving to the heir the title and possession of the real estate, upon what principle of right or justice is it that we are told that because by act of God, or the public enemy, or the conduct of an unworthy or unwise agent, or by any other casualty, the creditors’ share of the property in his *692bands under tlie management of bis agent and trustee is lost or destroyed, he must have another division ? Is the heir, after the law has thus divided the estate, giving to the creditor priority of right and exclusive possession of the whole personal estate, to be regarded and treated as an insurer of the creditor’s portion ?
Is the adult creditor, who is generally able to take care of his own- interests, to be preferred to the infant heir, so far as to enable him to throw his misfortnmes upon the innocent heir ? If in his lifetime the ancestor, having a suffidmey of property to pay all his debts, had done the same thing, viz., had conveyed to his children, as a gift, a considerable portion of his estate, leaving at the time ample property to satisfy the demands of creditors, and next week or day, by the act of God, or the public enemy, or even the act of the ancestor him • self, without amy frcmd or intentional destruction, the whole of his remaining estate had been swept away, who will assert at this day that the creditor will be permitted to disturb the title of the child? Courts of law and equity of the highest authority have upheld and supported the title of the child under such circumstances ; and yet the case against the creditor, when the laruo has given 7dm all the personal estate, must be regarded as infinitely stronger.
Again, it is not the policy of the law to tie up estates, or fetter inheritances. The effect of such a construction of the act in question, as would make the lands of the heir chargeable in his hands for an insufficiency of personal estate occurring in the whole course of administration, or at any other time than the death of the ancestor, would not only be to charge him for the misconduct- of the mutual agent, over whom he had no more control than the creditor had, as well as for all casualties operating a destruction of the personal estate, but even in ease of a continuing sufficiency of personal assets, would be to deny to him the right of enjoyment of the inheritance cast upon him to an indefinite period. He could neither sell nor improve the estate, until the administration was finally wound up, in the tardy process of probate jurisdiction; and in the *693present unhappy condition of tbe State, where dwTellings and improvements of every character have been laid waste, snch a rule of construction would be as unjust as disastrous.
It is insisted that the policy in England, inaugurated by the act of "William IY., to make the whole of a man’s property at his death liable to his debts, is consonant with the principles of honesty and justice; and that the legislation of this State is in “ entire accordance ” with that policy, prevailing in England as well as the United States.
I do not agree with the majority of the court in either proposition.
I do not agree, in the first place, that it is wise or just as a question of legislative potiey to provide by law that creditors may appropriate to themselves “ the whole” of a decedent’s estate, leaving to penury or private charity the victims of - his improvidence. It is not wise because it induces the heartless to trust the improvident, with a view to the acquirement of his whole estate; and the destitution thus produced fills the State with pauperism, ignorance, despair, and crime. It is not just, because it denies to the wife and children even food and raiment out' of estates often acquired by their common effort; and because the heir is not only entitled to parental but governmental care and protection also.
It is not good policy to provide by law that whole families shall be stripped of the last remnant of property, the means of support, of education, of virtuous and honorable incentive, for the benefit of those who think proper toTisk their property on such a venture.
It is a much more wise, just, andhumane policyfor the State in the beginning to make provision for the family by the most liberal exempt laws. No creditor is injured who knows, when he trusts a debtor, that the law will not allow him to appropriate the whole of a debtor’s estate. No creditor is injured when the law has continually spoken to him for over forty years, saying, that in case your debtor dies, leaving sufficient personal estate to pay his debts, you shall not have his land, but it shall go to his heirs. And in my opinion this is what the statute in question, passed *694in 1821, did. Creditors cannot now complain of hardship. On the contrary, to take the real estate from the heirs, in the face of this declaration, and give it to creditors by judicial interpretation, in my judgment would be the most cruel injustice to this most defenseless class.
Nor do I agree in the proposition “ that the legislation of this State is in entire accordance with the rules and policy now established in England, and prevailing generally in the United States; ” if indeed such is there the rule of policy.
In the first place, it is evident that in this State we have not copied the rule or policy of disinheriting the heir in favor of creditors, from the English law, even if our statutes were capable of such a construction. Eor our policy on this subject, so far as the act in question is concerned, was adopted in 1821; while the wisdom, justice, and honesty of giving all a mam’s property to creditors, at the expense of hungry children, never occurred to the British Parliament until 1833. And in the second place, our act was a modification of the common law of England, which existed in its full force here at that time, giving to the heir the real estate of the ancestor, to the exclusion of all creditors, except those by specialty charged on the obligor a/nd his hews.
This was the common-law rule amd policy in force at the date of our act, and the poUey in reference to which our legislation must therefore be construed.
But again: in the legislation of this State I am unable to perceive the least evidence of a policy “ to subject all a man’s property to the payment of his debts,” so often reiterated.
Yery early in our history we abolished imprisonment for debt; one of the means of “ subjecting all a man’s property to the payment of his debts.” And without stopping to trace the growth and history of this policy of unfettering the debtor, and of relieving his family from want, it will be sufficient to say that to-day, as the result of that policy, a comfortable mdepend,ence is secured to the debtor, as well as to his family, free from the debts of creditors, instead of subject to their demands under the policy imputed; and this without injury to credi-. *695tors. For, when they trust tbe debtor, they know in tbe eye of tbe law, as well as justice, this property is not to excite their cupidity, but is a beneficent provision of tbe State to protect ber children from poverty, ignorance, and menial servitude. Tbe State serves every creditor with notice of ber intention, and warns them to trust tbe debtor at tbeir own peril, instead of at tbe peril of tbe helpless.
So that, whether we look to the intention of tbe law in tbe light of its letter, or view it in reference to tbe policy, justice, or propriety of such a law, as indicative of its intention, it seems equally clear that tbe title of tbe heir to tbe real estate, when there is a sufficiency of personal estate at tbe death of tbe ancestor, is not only disencumbered, but is as perfect in justice and in conscience as tbe right of tbe creditor to the personal estate.
It is said, however, that Chancellor Kent says, in tbe fourth volume of bis Commentaries, page 421, “ that tbe rule prevails generally in the United States, that tbe lands, descended to tbe heirs, are liable equally m all cases with personal estate.” This is an extract from bis original text, to which should be added: “ In Massachusetts, tbe personal estate is first to be applied, and tbe land resorted to upon a deficiency of personal assets.” With this further addition of bis note (c) to tbe above quotation: “ It has been stated that tbe common law rule prevails still in Virginia, and perhaps in Kentucky; but everywhere else in the United States, tbe equitable rule seems to have been adopted, that on fallu/re of personal assets, tbe real estate in tbe hands of heirs and devisees is liable for debts, as extensively as tbe personal. The common lam rule has leen altered ly statute.” And so Chancellor Kent is quoted both by Williams on Exrs., volume 2, page 1526, note 2; and by Jarman on Wills, volume 2, page 546. This is a great modification of the statement in tbe text, that generally in tbe United States, lands “are liable equally in all cases with personal estate,” and comes very far short of an authoritative construction of tbe act of Mississippi, of tbe existence of which be seems to have bad no knowledge.
*696We have, however, an opinion of this learned author, as Chancellor of the State of New Tort, which is strongly corroborative of the view I entertain of the true construction of our statute under consideration.
In the case of Moores v. White, 6 Johns. Ch. R., page 360, the question arose upon the construction of the act of New Tort, in relation to subjecting the real estate in the hands of the. heir, on account of a deficiency of personal assets, under a statute substantially like ours.
After reciting the provisions of the act, the Chancellor says he infers from them, that the law intended that the executor or administrator should make his application with due diligence, and in a reasonable time ; and if he does not, the judge or surrogate has, from the nature of his judicial trust, a discretion to reject the application. * * He further says, that the “judge of probates must be entitled to determine, in sound discretion, what is a reasonable time, under the circumstances of the case, and to determine when the. executor did first discover, or had ground to suspect, the insufficiency of the personal estate; and whether, as soon as corwementhj might home, leen, he had made out an account and filed an inventory, and applied the assets on hand according to the requisitions of the statute. If he has been guilty of gross negligence, or palpable laches on these points, he is clearly not in season within the meaning of the act, and the judge ought not to permit him, or the creditor who prompts him, by this summary proceeding, to sweep away the real estate of the heir.”
And after citing the statutes of New York requiring the executor to file the inventory m six months (as is required by our law), and also the act allowing one year before he is liable to be called on to pay legacies or make distribution, he says: “ The legatee and the next of kin are then entitled to sue; and perhaps it would not be going too far to say, that under the sound construction of the statute, and -the pressing diligence which it requires, the executor or- administrator ought to be ready to apply, and. ought to make his application within one year after he entered upon his trust; and that every subse*697quent application, unless under peculiar circumstances and with some reasonable cause for delay, may consistently with sound discretion, and tbe spirit and policy of tbe act, be adjudged out of season and rejected.”
This case clearly demonstrates that, under legislation like ours, real estate descended to tbe beir is not “ liable equally in all oases with personal estate.” And it further establishes tbe position that real estate in tbe bands of tbe beir is not chargeable at cmy time, upon tbe application of tbe administrator, during tbe whole period of administration.
Let us now examine this question in reference to tbe adjudications of this court, to see bow far it may be regarded as settled by direct decision.
Tbe first case in which the title of tbe beir is considered, in reference to tbe sufficiency or insufficiency of tbe personal estate, is the case of Turner v. Ellis, 24 Miss. R., page 173. After stating tbe facts of the case, Judge Fisher, delivering the opinion of tbe whole court, says: “ Tbe question to be decided is, whether the heir-at-law, when an administrator shall petition the Probate Court to sell the lands of the intestate to pay debts, can show that tbe insufficiency of thepersonal estate, for that purpose, resulted from a neglect of duty or waste of the assets by the administrator.”
This decision then states the substance of the statute authorizing a sale of real estate in case of deficiency of personal estate. It next proceeds to discuss it as follows :
“ The statute in effect prescribes the issue to be tried. It is whether the personal estate is insufficient to pay the debts of the estate, and the parties to this issue are the administrator who avers the insufficiency of the personal estate, and those interested in the lands sought to be charged, who aver the affirmative of the proposition, or sufficiency of the personal estate.
“ The court is to hear the allegations and proofs, * * * and to decide the case according to the weight of evidence introduced before it.
“ The appellant proposed to prove in effect that the estate had become insolvent through the neglect or omission of duty wpon *698the pa/rt of the administrator. This proof was certainly relevant to the issue. * * * The proof was, that there were certain slaves, known to the administrator, in the possession of another person, and part of the estate. This proof was relevant to the issue. * * * * We have no hesitation in deciding the law to be that, if the personal estate become insufficient to pay debts, in consequence of a devastavit or neglect of duty by the administrator, the heir-at-law can insist on this as a defense against the sale of the lands descended. In such case the creditors’ remedy would be by an action on the bond of the administrator ; and the judgment of the Probate Court in refusing a sale of the land would be equivalent to deciding that the personal estate was sufficient to pay the debts of the intestate, and had been wasted by the administrator.
“ The last point as to the effect of the judgment of the Probate Court is not necessarily involved, and we therefore express no binding opinion on the subject.”
The point decided in this case was, “that, if the personal estate became insufficient to pay debts, in consequence of the devastavit or neglect of duty by the administrator, the heir-at-law can insist on this as a defense against the sale of the lands descended,” and the court unanimously declare that they had no' hesitation in deciding this to be the law.
The case clearly establishes that insufficiency of assets, at the tíme of application or order of sale, in the Probate Court, is not the question ; but that the heir may show a prior sufficiency, and waste or loss of assets by the fault of the administrator; or even the existence of assets prior to the grant of administration in the hands of a collector of the estate; or that slaves belonging to the estate in a distant county, might have been reached by the administrator since his appointment. Or, in the language of this court, that at* the time the appellee admwnistered, on the estate, and for a considerable time thereafter, there was other personal property of the intestate, which the administrator, with ordinary diligence, might have reduced to possession, and did not; and the existence of these facts, all long prior to the trial of the issue in the Probate Court, of the sufficiency of assets vel *699non, constitutes a defense for the heir against the sale of the lands descended.
In principle, the case of Twrner v. ElTAs seems to me to be conclusive of the case before us. This case was decided at the April Term, 1852.
The next case in order is the case of Lee v. Gardner, 26 Miss. R., page 521. This was an action of debt, by a creditor against an administratrix, suggesting a devastavit. So far as concerns the point before us, the case was this: The declaration averred that the administratrix had of the goods, chattels, credits, and sums of money, which were of the estate of the deceased at the time of Ms death, in her hands to be administered, to the amount of the plaintiff’s judgment, of which she distributed the the sum of $13,395 to the heirs, and thereby committed the devastavit complained of.
The fourth plea of defendant (the administratrix) alleged, that no money or credit, which were of the deceased at the time of his death, came to her hands; and that all the goods and chattels of the deceased, at the time of Ms death, which came to her hands, were duly sold by order of the Probate Court, and the proceeds duly paid to the creditors of the deceased, and that no part thereof was wasted or misapplied.
To this plea the plaintiff replied, that the administratrix represented to the Probate Court the insufficiency of the personal estate to pay the debts, and obtained an order to sell the real estate, which she sold for $20,092.50, and received the money, but did not apply it to the payment of the debts of the estate.
To this replication the defendant demurred generally, and the demurrer was overruled in the court below.
The present Chief-Justice, delivering the opinion of the court, after stating the points made in support of the demurrer, thus states the question before the court in that case:
“The main point involved in both these objections (to the replication) is, whether the real estate of a deceased person, administered by the Probate Court or under its jurisdiction for the payment of the debts of the deceased, in case of insuf*700ficiency of tbe personal estate properly shown, is assets, subject to such administration, as of the time of the death of the intestate ; and whether the administratrix is responsible to creditors for the proceeds, as for assets of the deceased at the timie of Ms death.”
The judgment of the court below on this point, overruling the demurrer to the replication, was affirmed upon the ground “ that lands are subject to administration for the payment of debts, as of the assets of the deceased at the time of his death; that it is the duty of the administrator, in case of deficiency of the personalty, to sell them for that purpose, under the order of the Probate Court, which he is required to obtain, and when sold, that he is responsible for the proceeds as assets of the deceased at the time of Ms death”
This case proceeds upon the hypothesis that the “insufficiency of the personal estate was properly shown,” and the order of sale, and actual sale and receipt of the money by the administratrix, were all also shown. The only matter of controversy was whether the money in her hands was to be regarded as assets in her hands at the death of decedent. If so, then the r&pUcation was not a departure from the declaration, which averred a demastmit of goods, chattels, credits and moneys which were of the deceased at the time of Ms death.
On the other hand, if the proceeds of the sale of the real estate, by order of the Probate Court, in the hands of the administratrix, were not to be regarded as goods, chattels, credits, or moneys of the deceased at the time of Ms death, the replication would have been a departure, and the demurrer would have been sustained.
It is manifest that there is nothing in this case which can be regarded as in conflict with the case of Twrner v. Ellis. On the contrary, the case is decisive of the point, that even the proceeds of the sale of land, made in the course of administration upon the ground of the insufficiency of the personal estate to pay the debts, when it comes to the hands of the administratrix, is to be regarded as assets of the decedent at the time of his death. And if assets, as at the death, it must result that it is so *701because of deficiency of personal assets at the same period ; for tbe real estate can never become chargeable as assets before there is a deficiency of personal estate; and this view is decisive of the question as to what tíme the sufficiency or insufficiency of the personal estate must be shown to exist, in order to divest the title of the heir.
The last case decided in this court on this subject is the case of Paine v. Pendleton, 32 Miss. R., page 320. The opinion of the court was delivered by the present chief-justice.
This was an application to the Probate Court for an order to sell the real estate of decedent, on the ground of the insufficiency of the personal estate, and upon notice to the heirs and all others interested in the lands. The petition was taken as confessed, as to the heirs; other parties answered, denying the insufficiency charged, relying on the statute of limitations, and some of them claiming title as purchasers. The administratrix demurred to their answers; the demurrer was overruled; and, on the hearing, the petition was dismissed.
Two points were insisted on for error in this court: first, that the respondents were not proper parties ; and second, that the pro eonfesso by the heirs was an admission of the facts stated in the petition, and of the necessity for the sale prayed for, and it was therefore error in the Probate Court to dismiss the petition.
The opinion of the court, after holding that third persons interested in the lands were proper parties, and that their rights could not be affected by the pro eonfesso against the heirs, or even by their express consent that the decree prayed for should be made, proceeds to determine that, “ although the allegations of the petition be taken as confessed, yet if it appeared to the court, upon an examination of the proceedings in relation to the administration, that the personal estate had not been exhausted, or legally disposed of by the prior administrator, it was proper for the court to refuse the decree of sale. Upon the suggestion of parties showing a prima, faeie interest in the lands, it -was the duty of the court to examine the proceedings as they appeared of record touching the administration. They constituted a necessary part of the case to be considered by the *702court, in determining whether the sale of the lands should be decreed.
“It appears by the record,” says the court, “that on the hearing of the petition, there were assets largely exceeding the amount of the claim against the estate, on which the petition was founded, which had never been administered or accounted for by the prior administrator. If those assets were wasted by the prior administrator, that would be no ground for selling the lands of the decedent for the payment of his debts, unless the creditors had exhausted all remedy, in due and legal form, against the administrator and his sureties. The remedy of the creditors would be against that administrator; and if he and his sureties on his bond were insolvent, as was attempted to be shown here, that would not of itself justify a sale of the lands, for the personal assets were sufficient to pay the debts; and if the Probate Court failed to require sufficient sureties to the administrator’s bond, and in consequence thereof, the assets • of the estate, which were sufficient to -pay its debts, were collected and wasted by that administrator, there could be no reason or justice in charging the debts of the estate upon lands to which the heirs were entitled, or in which other persons as purchasers had become interested; all legal remedies against the administrator a/nd his sureties not leing shown to have leen ezhansted.”
This case, so far as it goes, is not inconsistent with the case of Turner v. Ellis, or the subsequent case of Lee v. Ga/rdner. Put with the utmost deference, it seems to me that the forcible argument in behalf of the rights ofthe heir contained in this opinion, ought to have led the court to a more vigorous conclusion.
When it is remembered that the law has made this distribution of the decedent’s property, between his. creditors and heirs ; that the administrator is the agent and trustee of the creditor, and that the heir is, bound to no duty, and charged with no diligence by the law, in the administration or preservation of the personal estate for the benefit' of the creditor, but takes the realty upon the single condition of the insufficiency of the personal estate to pay the debts, the reasoning of the eowrt would seem imperatively to exclude the idea that *703the heir should be held responsible to the creditor for the waste, mismanagement, and even insolvéncy of the creditor’s agent and trustee, and his sureties on the administration bond. I know of no law or principle “of reason or'justice,” by which the heir is held bound to creditors as the security of an insolvent administrator and his securities, “ after all legal remedies agamst them by the or editor home been exhausted.”
The court says: “ The remedy of the creditor would he against the administrator, and if he and his sureties on the administration bond were insolvent, that would not of itself justify a sale of the lemds. For the personal assets were sufficient to pay the debts; and if the Probate Court failed to require a sufficient bond, and the administrator wasted the assets, there could be no reason or justice in charging the lands to which the heir was entitled.”
If the insolvency of the administrator and his sureties would not justify a sale of the land, and neither reason nor justice would sanction their sale, I am at a loss to conceive how the exhausting of all legal remedies against the administrator and his securities, or obtaining a judgment and return of malla bona, could render the creditor’s claim against the heirs any more reasonable or just; for this would hut establish the insolvency of the administrator and his securities, which the court says would not justify a sale of the land.
I take it, therefore, that this decision must he regarded as settling the points, that the devastavit by the administrator, of assets originally sufficient to pay the debts, discharges the lands in the hands of the heir; and that the creditor’s remedy is against the administrator.
The extent of real property that must pass or be transmitted by descent or devise is immense; and the number of persons, who, through mesne conveyances or otherwise, must become interested in that property, is almost inconceivable. The magnitude of the interests involved, the general dependence of the class of persons to be affected, and the dilapidated and ruined condition of the real estate of the country, rendering improvements of a costly and permanent character neoessa/ry to its *704enjoyment, all conspire to render tbis construction of our statute one of momentous and fearful importance.
Public policy certainly requires tbat a statutory power of sucb formidable import, and affecting sucb a variety and amount of interests, in derogation of tbe common law, fettering inberitances, and seriously affecting tbe interests of infant beirs, should be strictly construed. Moores v. White, 6 Johns. Ch. R., page 877; 1 How. Miss. R., page 62. Sucb a construction of tbe act in question, I should regard as most beneficial to tbe public; since it conduces to tbe quiet and security of titles, to tbe support, maintenance, and education of infant beirs, without injustice to creditors, and to tbe protection of bona fide purchasers from tbe heir or devisee.
Por these reasons I have felt impelled to dissent from tbe opinion of the majority of tbe court.